Citation Nr: 0127190	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  94-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter returned to the Board of Veterans' Appeals 
(Board) following remand from the United States Court of 
Appeals for Veterans Claims (Court).  The appeal originates 
from a decision dated in December 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran perfected an appeal to the Board and in 
May 1999, the Board denied the veteran's claim for service 
connection for PTSD.  

The veteran, in turn, appealed the Board's May 1999 decision 
to the Court.  In June 2001, the Court issued an Order that 
vacated the Board's May 1999 decision, and remanded the case 
to the Board for further proceedings consistent with the 
Order.  Specifically, the Court indicated that the matter of 
entitlement to service connection for PTSD must be returned 
to the Board for consideration of the appellant's claim in 
light of the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Following review of the record and the 
pertinent legal authority, the Board finds that, for the 
reasons explained below, this issue must be remanded to the 
RO.  

As a further preliminary matter, however, the Board notes 
that in its June 2001 Order, the Court also indicated that 
the veteran had an unadjudicated claim for service connection 
for carcinoma secondary to Agent Orange exposure.  The Court 
noted that the veteran's claim for service connection for 
carcinoma secondary to Agent Orange exposure had been denied 
by the RO in September 1994 and that he submitted a notice of 
disagreement with this decision in February 1995.  The Court 
then noted, incorrectly, that a statement of the case 
apparently had not been issued for this claim.  Careful 
review of the record reveals that a statement of the case 
was, indeed, issued in April 1995, but that the veteran did 
not submit a substantive appeal-VA Form 9 (Appeal to the 
Board of Veterans' Appeals) or equivalent document-to 
perfect his appeal of this issue to the Board.  Accordingly, 
the veteran's claim for service connection for carcinoma 
secondary to Agent Orange exposure became final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).  Thus, in view of these circumstances, his assertions 
before the Court are deemed to be a petition to reopen his 
previously denied claim for service connection for carcinoma 
secondary to Agent Orange exposure; this claim is referred to 
the RO for appropriate action.


REMAND

As regards the claim for service connection for PTSD, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), among other things, redefined the obligations of VA 
with respect to the duties to notify and assist a claimant.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were finalized.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Except as otherwise noted, 
these regulations also are effective November 9, 2000.  Id.  

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement or the record includes medical 
evidence sufficient to adjudicate the claim.  

The RO has not yet considered the veteran's claim on appeal 
in the context of the new law and the regulatory change noted 
below, nor has the veteran had an opportunity to prosecute 
his claim in that context.  Given that fact, as well as the 
additional development needed to fully and fairly adjudicate 
the claim, as explained below, the Board finds that a remand 
will ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  [While the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as the current version is more 
favorable to the veteran, it must be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas, 1 Vet. App. at 312-13.]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

In this case, the veteran served 10 months in Vietnam as a 
crew chief.  He has not asserted, and the evidence does not 
indicate, that the veteran participated in direct combat.  
However, the veteran has indicated that while serving at an 
air base in Vietnam, the base was subject to regular and 
intense rocket fire, and that, on one occasion in 1970, he 
took cover in a bunker next to one that was struck by a 
rocket; he indicated that he saw many dead and wounded after 
the rocket attack.  

In a notarized statement dated in May 1994, [redacted], a 
fellow serviceman indicated that the area in which he and the 
veteran served-Bien Hoa Air Base-were subject to random and 
intense rocket attacks, and essentially corroborated the 
veteran's recitation of the above-described event, which he 
indicated occurred on November 17, 1970.  The veteran signed 
the statement and indicated his agreement with it.  As proof 
of the claimed occurrence, Mr. [redacted] submitted a copy of a 
November 17, 1970 report of medical treatment showing 
complaints of ringing in the ears after a rocket hit his 
barracks.  

Significantly, moreover, in response to an RO inquiry, the 
Director of the United States Armed Services Center for 
Research of Unit Records (Unit Records Center), indicated, in 
a January 1997 letter, that an Air Force casualty report for 
November 17, 1970 established that a mortar attack on Bien 
Hoa Air Force Base left two dead and nine seriously injured.  

This evidence establishes the occurrence of the veteran's 
claimed in-service stressful events-base attacks, to 
specifically include the November 17, 1970 incident.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (in which the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" far too narrowly).  The question remains, 
however, as to whether the veteran's reported stressors are 
sufficient to have resulted in a diagnosis of PTSD; this is a 
medical question that must answered by qualified medical 
personnel.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the medical evidence of record reflects that 
the only diagnosis of PTSD was noted in a statement from a 
private physician dated in October 1993, which indicated that 
the veteran's PTSD "concerns traumatic events that occurred 
while he was in Vietnam."  Thus, while there appears to be 
confirmed in-service stressful events-the reported base 
rocket attacks (particularly, the November 17, 1970 attack)-
as noted above, there is no diagnosis of PTSD based on any 
such event.  Moreover, recent medical evidence, including the 
report of an April 1997 VA psychiatric examination, reflects 
a diagnosis of generalized anxiety disorder, but no current 
diagnosis of PTSD.  However, it does not appear that the 
April 1997 examiner evaluated the veteran pursuant to the 
diagnostic criteria set forth in the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and there is no 
subsequent medical opinion of record.  Adopted by VA 
effective November 7, 1996 (during the pendency of this 
appeal), the DSM-IV reflects a shift in the standard for 
diagnosing PTSD from a more objective to a more subjective 
one.  See 38 C.F.R. § 4.125 (1997); see also Cohen, 10 Vet. 
App. at 142.  Again, the veteran is entitled to consideration 
of the version of the governing law or regulation that is 
more favorable to him.  See Karnas, 1 Vet. App. at 312-13.

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo VA psychiatric examination 
to obtain a competent opinion as to whether the veteran has 
PTSD as a result of his verified in-service stressful 
experiences, to particularly include the November 17, 1970 
base attack.  The appellant is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the appellant.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain any 
other pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran, as well as to 
undertake any other indicated notification and/or development 
action.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facility(ies), as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be noted in the veteran's 
claims file, and he and his representative 
should be so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo examination.

2.  After associating with the claims file 
all outstanding records received pursuant 
to the above-requested development, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination.  The purpose 
of the examination is to obtain medical 
information that identifies the most 
appropriate current psychiatric 
diagnosis(es), and to reconcile, if 
possible, the various psychiatric 
diagnoses of record, including the 
diagnosis of generalized anxiety disorder 
noted on VA examination n April 1997 and 
the diagnosis of PTSD in October 1993.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  

The physician is reminded that any 
diagnosis of mental disorders for VA 
purposes must conform to the DSM-IV.  In 
determining whether a diagnosis of PTSD is 
appropriate, the examiner may only 
consider the veteran's corroborated in-
service stressors-exposure to 
rocket/mortar attacks, to particularly 
include the November 17, 1970 attack on 
the Air Force base at which he was 
stationed-and the examiner must 
specifically indicate whether such 
event(s) is/are considered medically 
sufficient to have resulted in PTSD.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claim on appeal, in 
light of all pertinent evidence of record 
and legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his attorney must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to comply with the Order of the 
Court, to afford due process, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

